UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-20317 PSI CORPORATION (Exact Name of Registrant as Specified in Its Charter) Nevada 88-0270266 (State of incorporation) (I.R.S. Employer Identification No.) 7222 Commerce Center Drive, Suite 230, Colorado Springs, Colorado (Address of principal executive office) (Zip Code) (719) 359-5533 (Registrant’s telephone number, including area code) Securities registered under Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $.001 Par Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yeso No þ Indicate by check mark whether the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Act. Yeso No þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes o Noþ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNoþ The aggregate market value of the voting stock held by non-affiliates of the registrant based upon the closing price of the Company’s Common Stock on May 4, 2010was $5.6 million. Shares of Common Stock held by each executive officer and director and by each person or group who owns 10% or more of the outstanding Common Stock at May , 2010 have been excluded. Exclusion of such shares should not be construed to indicate that any such person possesses the power, direct or indirect, to direct or cause the direction of the management or policies of the registrant or that such person is controlled by or under common control with the registrant. On May 4, 2010 there were 111,260,622 shares of the registrant’s common stock outstanding. Table of Contents TABLE OF CONTENTS PART I Item 1. Description of Business 3 Item 1A Risk Factors 4 Item 1B Unresolved Staff Comments 6 Item 2. Properties 7 Item 3. Legal Proceedings 7 Item 4. Submission of Matters to a Vote of Security Holders 7 PART II Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6. Selected Financial Data 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A Quantitative and Qualitative Disclosures about Market Risk 11 Item 8. Financial Statements and Supplementary Data 11 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 27 Item 9A(T) Controls and Procedures 27 Item 9B Other Information 28 PART III Item 10. Directors, Executive Officers and Corporate Governance 29 Item 11. Executive Compensation 30 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 30 Item 13. Certain Relationships and Related Transactions and Director Independence 30 Item 14. Principal Accountant Fees and Services 31 PART IV Item 15 Exhibits, Financial Statement Schedules 31 Table of Contents PART I ITEM 1. BUSINESS This report contains forward-looking statements. These forward-looking statements are based on our current expectations about our business and industry. In some cases, these statements may be identified by terminology such as “anticipates,” “believes,” “continue,” “estimates,” “expects,” “may,” “plans,” “potential,” “predicts,” “should,” “will,” or the negative of such terms and other comparable terminology. These statements involve known and unknown risks and uncertainties that may cause our results, levels of activity, performance or achievements to be materially different from those expressed or implied by the forward-looking statements. Factors that may cause or contribute to such differences include, among others, those discussed in this report under Item1A.—“Risk Factors.” Except as may be required by law, we do not intend to update any forward-looking statement to reflect events after the date of this report. Overview PSI Corporation, doing business as Pantel Systems, Inc. (“PSI” or “the Company”) is a full service kiosk and digital signage company that specializes in the placement and management of self-service kiosks throughout the country.The e-banking kiosks follow a “general store” concept with multiple functions and profit centers. These kiosks come standard with the ability to process money transfers, cash dispensing, debit card dispensing and reloading, as well as bill payment. Our kiosks provide consumers with information and functionality needed to perform any of their banking needs and more. Digital signage screens attached to the kiosks provide advertising opportunities for both national and local advertisers. We have two vertical products: full motion video digital signage and full service e-banking kiosks. Our full service e-banking kiosks are fully functional automated teller machines, allowing consumers to process balance inquiries, withdrawals from checking and savings accounts as well as credit cards and the ability to receive cash in multiple denominations with a multilingual interface.Consumers can cash payroll checks, with real-time visual and biometric validation.When cashing a payroll check, consumers can choose to receive cash instantly or load funds onto a debit card.24-hour customer support is available via the attached handset.In addition, consumers can choose from hundreds of gift cards to purchase, may purchase pre-paid debit cards, may pay online bills with cash, check or credit card and may purchase domestic and international calling cards or talk time for cell phones. Background For the period October 31, 1999 through December 10, 2004, PSI was a public shell company with no revenue from operations.During this period, the Company’s management had sought to acquire an operating business.On August 24, 2004, the Company entered into a Share Exchange Agreement with the stockholders of friendlyway, Inc. (“FWI”), pursuant to which the Company agreed to acquire all of the outstanding shares of FWI in exchange for the issuance of 18,000,000 shares of Common Stock of the Company and the assumption of outstanding options granted to FWI employees.That transaction closed on December 10, 2004, and FWI became a wholly-owned subsidiary of the Company.This transaction has been accounted for (effective as of December 10, 2004) as a recapitalization of FWI, which is the accounting acquirer. FWI was incorporated in Delaware in June, 2000, as a self-service solutions provider of customer-facingpublic access self-service systems.FWI’s products focused on the improvement of internet-based customer communication at the point of sale in retail stores, point of service/information in public locations, or the Internet.Through July 31, 2002, FWI had been a wholly-owned subsidiary of Friendlyway AG (“FWAG”).Effective August 1, 2002, FWI’s President, Alexander von Welczeck, acquired a 70% interest in FWI from FWAG, pursuant to a Management Buyout Agreement (“MBO”) with FWAG.Following the MBO, FWAG retained a 30% ownership interest in FWI. The assumptions motivating the Company’s acquisition of FWI were unfulfilled.Additional capital requirements were unmet, increased sales were not realized, cost of goods sold was not lowered, and profitability was not achieved.Of significant damage was the ultimate refusal of FWAG to be acquired by the Company (despite repeated assurances from FWAG and its adviser that such would occur).This became evident with the resignations of the four FWAG directors of the Company in December, 2005. The one remaining director of the Company (the CEO of the Company and the chief executive of FWI), refusing to act upon a proposal that the FWI transaction be rescinded, then unilaterally determined (with the assistance of the Company’s then principal financial officer), to discontinue the operations of FWI.To replace the elimination of FWI, the one director executed documents to acquire Pantel Systems, Inc. (“Pantel”), in exchange for 20,000,000 shares of the Company’s Common Stock.No consideration was given to the return or cancellation of any of the 18,000,000 shares issued on December 10, 2004, in exchange for 100% of FWI.The sole stockholder of Pantel became the sole director and principal executive of the Company. In immediate, successive order the Company proceeded to effect three acquisitions, to raise substantial additional capital, and to issue substantial additional shares of Common Stock.The price of the Company’s Common Stock declined to $.06 per share.All of the additional capital raised from the sale(s) of cheap stock was dissipated. - 3 - Table of Contents Inasmuch as the Pantel acquisition was in violation of Item 9.01 of Form 8-K and of Rule 14f-I promulgated under the 1934 Act, as the Company never received a Pantel stock certificate, as none of the 20,000,000 shares was ever delivered to an escrow agent, as no closing documents were ever exchanged, and no Form 13-D was filed by the Pantel sole stockholder, the acquisition of Pantel was deemed to have been rescinded. Effective January 7, 2007, David Foni became the sole director and principal executive of PSI.Mr. Foni had previously invested in the Company’s private placement.Since his appointment, Mr. Foni has concentrated upon the development of the Company’s product line, the rescission of all acquisitions except for one remaining, the raising of additional capital, the elimination of all litigation, the obtaining of orders for and the installation of the Company’s product lines, and the resolution of the Company’s accounting issues. Available Information and Website Address Our website address is www.pantelsystems.com. We make available free of charge through our website, our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and all amendments to these reports as soon as reasonably practicable after filing with the SEC. They also may be obtained directly from the SEC’s website, www.sec.gov . The contents of our website are not incorporated by reference into this report. ITEM 1A. RISK FACTORS This Annual Report on Form 10-K includes forward-looking statements about our business and results of operations that are subject to risks and uncertainties. Factors that could cause or contribute to such differences include those discussed below. In addition to the risk factors discussed below, we are also subject to additional risks and uncertainties not presently known to us or that we currently deem immaterial. If any of these known or unknown risks or uncertainties actually occurs, our business could be harmed substantially. Our success will depend on our ability to develop new products and to adapt to rapid technological change. The types of products sold by us are subject to rapid and continual technological change. Products available from us, as well as from our competitors, have increasingly offered a wider range of features and capabilities. We believe that in order to compete effectively in selected vertical markets, we must provide compatible systems incorporating new technologies at competitive prices. To the extent we determine that new software and hardware technologies are required to remain competitive or our customers demand more advanced offerings, the development, acquisition and implementation of these technologies are likely to require significant capital investments by us. To the extent that such expenses precede or are not subsequently followed by increased revenues, our business, results of operations and financial condition may be materially and adversely affected. We can provide no assurance that we will be able to continue funding research and development at levels sufficient to enhance our current product offerings or be able to develop and introduce on a timely basis new products that keep pace with technological developments and emerging industry standards and address the evolving needs of clients. There can also be no assurance that we will not experience difficulties that will result in delaying or preventing the successful development, introduction and marketing of new products in our existing markets or that our new products and product enhancements will adequately meet the requirements of the marketplace or achieve any significant degree of market acceptance. Likewise, there can be no assurance as to the acceptance of our products in new markets, nor can there be any assurance as to the success of our penetration of these markets, or to the revenue or profit margins with respect to these products. Our inability, for any reason, to develop and introduce new products and product enhancements in a timely manner in response to changing market conditions or client requirements could materially adversely affect our business, financial position, results of operations and cash flow. In addition, we strive to achieve compatibility between our products and retail systems that we believe are or will become popular and widely adopted. We invest substantial resources in development efforts aimed at achieving such compatibility. Any failure by us to anticipate or respond adequately to technology or market developments could materially adversely affect our business, operating results and financial condition. We may have difficulty implementing our products, which could damage our reputation and our ability to generate new business. Implementation of our software products can be a lengthy process, and commitment of resources by our clients is subject to a number of significant risks over which we have little or no control. Delays in the implementations of any of our software products, whether by our business partners or us, may result in client dissatisfaction, disputes with customers, or damage to our reputation. Significant problems implementing our software can cause delays or prevent us from collecting fees for our software and can damage our ability to generate new business. - 4 - Table of Contents Errors or defects in our products could diminish demand for our products, injure our reputation and reduce our operating results. Our products are complex and may contain errors that could be detected at any point in the life of the product. Errors may be found in new products or releases after shipment. Such errors could result in diminished demand for our products, delays in market acceptance and sales, diversion of development resources, injury to our reputation or increased service and warranty costs. If any of these were to occur, our operating results could be adversely affected. We are highly dependent on a limited number of clients, the loss of one or more of which could have a material adverse effect on our business, operating results and financial condition. We sell systems and services to a limited number of large clients. We can provide no assurance that the loss of one or more of these clients will not have a material adverse effect on our business, financial position, results of operations, and cash flows. We have traditionally depended on our installed client base for future revenues from services and licenses of other products. If existing clients fail to renew their maintenance agreements, our revenues could decrease. The maintenance agreements are generally renewable annually at the option of the client and there are no mandatory payment obligations or obligations to license additional software. Therefore, current clients may not necessarily generate significant maintenance revenues in future periods. In addition, clients may not purchase additional products or services. Any downturn in software license revenues could result in lower services revenues in future quarters. Our failure to manage our growth effectively could have a material adverse effect on our business, financial position, results of operations, and cash flows. The growth in the size and complexity of our business and the expansion of our product lines and client base may place a significant strain on our management and operations. An increase in the demand for our products could strain our resources or result in delivery problems, delayed software releases, slow response time, or insufficient resources for assisting clients with implementation of our products and services, which could have a material adverse effect on our business, operating results and financial condition. We anticipate that continued growth, if any, will require us to recruit, hire and assimilate a substantial number of new employees, including consulting, product development, sales and marketing, and administrative personnel. Our ability to compete effectively and to manage future growth, if any, will also depend on our ability to continue to implement and improve operational, financial and management information systems on a timely basis and to expand, train, motivate and manage our work force, particularly our direct sales force and consulting services organization. We can provide no assurance that we will be able to manage any future growth, and any failure to do so could have a material adverse effect on our business, financial position, results of operations, and cash flows. The loss of our key personnel could have a material adverse effect on us. Our future success depends in part on the performance of our executive officers and key employees. We do not have employment agreements with any of our executive officers. The loss of the services of any of our executive officers or other key employees could have a material adverse effect on our business, financial position, results of operations, and cash flows. In addition, our failure to recruit and retain qualified accounting and finance personnel may result in excessive third party accounting and auditing costs and expenses in connection with compliance with the Sarbanes-Oxley Act, specifically in connection with Section404 (internal control over financial reporting). Our inability to attract, hire or retain the necessary technical and managerial personnel could have a material adverse effect on our business, financial position, results of operations, and cash flows. We are heavily dependent upon our ability to attract, retain and motivate skilled technical and managerial personnel, especially highly skilled engineers involved in ongoing product development and consulting personnel who assist in the development and implementation of our total business solutions. The market for such individuals is intensely competitive. Due to the critical role of our product development and consulting staffs, the inability to recruit successfully or the loss of a significant part of our product development or consulting staffs could have a material adverse effect on us. The software industry is characterized by a high level of employee mobility and aggressive recruiting of skilled personnel. We can provide no assurance that we will be able to retain our current personnel, or that we will be able to attract, assimilate or retain other highly qualified technical and managerial personnel in the future. The inability to attract, hire or retain the necessary technical and managerial personnel could have a material adverse effect upon our business, financial position, results of operations, and cash flows. - 5 - Table of Contents If we become subject to adverse claims alleging infringement of third-party proprietary rights, we may incur unanticipated costs and our competitive position may suffer. There has been a substantial amount of litigation in our industry regarding intellectual property rights. It is possible that in the future third parties may claim that our current or potential future solutions infringe on their intellectual property. We anticipate that product developers will increasingly be subject to infringement claims as the number of products and competitors in our industry segment grows. Although we are not aware of any infringement by our technology on the proprietary rights of others and are not currently subject to any legal proceedings involving claimed infringements, we can provide no assurance that we will not be subject to such third-party claims, litigation or indemnity demands or that these claims will not be successful. If a claim or indemnity demand were to be brought against us, it could result in costly litigation or product shipment delays, or force us to stop selling or providing services or enter into costly royalty or license agreements. We operate in a highly competitive market and can give no assurance that we will be able to compete successfully against our current or future competitors. The market for retail information systems is intensely competitive. We believe the principal competitive factors are product quality, reliability, performance and price, vendor and product reputation, financial stability, features and functions, ease of use, quality of support, and degree of integration effort required with other systems. A number of companies offer competitive products addressing certain of our target markets. In addition, we believe that new market entrants may attempt to develop fully integrated systems targeting the retail industry. In the market for consulting services, we compete with various systems integrators. Many of our existing competitors, as well as a number of potential new competitors, have significantly greater financial, technical and marketing resources than we have. We can provide no assurance that we will be able to compete successfully against our current or future competitors or that competition will not have a material adverse effect on our business, operating results and financial condition. Additionally, we compete with a variety of hardware and software vendors. Some of our competitors may have advantages over us due to their significant worldwide presence, longer operating and product development history, and substantially greater financial, technical and marketing resources. If competitors offer more favorable payment terms and/or more favorable contractual implementation terms or guarantees, we may need to lower prices or offer other favorable terms in order to compete successfully. Any such changes would likely reduce our margins. An increase in customer bankruptcies, due to weak economic conditions, could harm our business. During weak economic times, there is an increased risk that certain of our customers will file bankruptcy. If a customer files bankruptcy, we may be required to forego collection of pre-petition amounts owed and to repay amounts remitted to us during the 90-day preference period preceding the filing. Accounts receivable balances related to pre-petition amounts may in certain of these instances be large due to extended payment terms for software license fees, and significant billings for consulting and implementation services on large projects. The bankruptcy laws, as well as specific circumstances of each bankruptcy, may limit our ability to collect pre-petition amounts. We also face risk from international customers that file for bankruptcy protection in foreign jurisdictions, in that the application of foreign bankruptcy laws may be more difficult to predict. Although we believe that we have sufficient reserves to cover anticipated customer bankruptcies, we can provide no assurance that such reserves will be adequate, and if they are not adequate, our business, operating results and financial condition would be adversely affected. Our products and services could be vulnerable to unauthorized access and hacking. Credit card issuers have promulgated credit card security guidelines as part of their ongoing effort to battle identity theft and credit card fraud. We continue to work with credit card issuers to assure that our products and services comply with the credit card associations’ security regulations and best practices applicable to our products and services. There can be no assurances, however, that our products and services are invulnerable to unauthorized access or hacking. Additionally, there can be no guarantee that our customers will implement all of the credit card security features that we introduce or all of the protections and procedures required by the credit card issuers, or that our customers will establish and maintain appropriate levels of firewall protection and other security measures. When there is unauthorized access to credit card data that results in financial loss, there is a potential that parties could seek damages from us. Additionally, changes in the security guidelines could require significant and unanticipated development efforts. ITEM 1B. UNRESOLVED STAFF COMMENTS None. - 6 - Table of Contents ITEM 2. PROPERTIES Our principal executive offices are located Colorado Springs, Colorado that is occupied under an operating lease expiring in 2011. We believe that our existing facilities are adequate to meet our needs for the foreseeable future and that suitable alternative space is readily available should we choose to or be unable to renew our leases at the conclusion of their terms. ITEM 3. LEGAL PROCEEDINGS This Note embraces all litigation items commenced, disposed of or otherwise resolved during the period November 1, 2004, through October 31, 2008.Thereafter, one item of litigation is referred to in Note 10 hereinafter as a post-balance sheet event. On April 27, 2007, FWAG, a German corporation that had received 6,000,000 of the aggregate of 18,000,000 shares issued by the Company effective December 10, 2004, in exchange for 100% of the capital stock of friendlyway, Inc. (“FWI”), sued the Company in California Superior Court in response to the Company’s attempted cancellation of the shares received by FWAG.The Company then instituted a separate action in California Federal District Court (No. C 07 02869 SBA) on June 1, 2007, against FWAG in which the Company alleged that it was fraudulently induced to acquire FWI and to issue 18,000,000 shares of its Common Stock in exchange therefore.The Company sought rescission of the FWI transaction and, to prevent irreparable harm, moved on June 5, 2007, for a temporary restraining order to attempt to preserve the status quo.(The named defendants in the Federal action were believed to own an aggregate of 15,576,000 of the 18,000,000 shares.) The law is settled that a party seeking a temporary restraining order must demonstrate either (a) the combination of probable success on the merits or (b) serious issues being raised and the balance of hardships being in favor of the movant.The Court ruled that the Company failed to show a likelihood of success on the Merits, that the securities fraud and breach of contract claims were time-barred, and that its allegations of fraud were precatory and, therefore, unsupported. Subsequently, the Company was constrained to execute settlement agreements with each of the four named defendants.Such settlements resolved the litigation instituted both by AG and by the Company.Each such settlement agreement differed in content and result and in the disposition of the shares of Common Stock in issue.In sum, the settlements resulted in the net cancellation of 4,401,906 shares of Common Stock and the release of AG claims to an additional 18 million shares thereof.The Company believes it to be significant that its then counsel did not raise the issues of (a) failure to deliver consideration by the shareholders of FWI and (b) damages sustained by the Company as the proximate cause of all AG-appointed Company directors resigning in December, 2006, resulting in only one director of the Company remaining and that such one director initiated the transaction that resulted in the dissipation of Company assets, the decline in the Company’s stock price, and the necessity that present management (from January, 2007) be compelled to effect a reorganization of the Company. Additional litigation matters are discussed in Note 6 (Acquisitions) of the financial statements. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is traded on the Pink Sheets under the symbol “PSCP.” The following table sets forth the high and low reported intraday sale prices of our common stock during the past two fiscal years as reported by the Pink Sheets.Such quotations reflect inter-dealer prices, without retail mark-up, mark-down, or commissions, and may not represent actual transactions.Although we are listed on the Pink Sheets, there can be no assurance that an active trading market for our stock will develop. Price quotations on the exchange will reflect inter-dealer prices, without retail mark-up, mark-down or commission, and may not represent actual transactions. Should a market develop for our shares, the trading price of the common stock is likely to be highly volatile and could be subject to wide fluctuations in response to factors such as actual or anticipated variations in quarterly operating results, announcements of technological innovations, new sales formats, or new services by us or our competitors, changes in financial estimates by securities analysts, conditions or trends in Internet or traditional retail markets, changes in the market valuations of other equipment and furniture leasing service providers or accounting related business services, announcements by us or our competitors of significant acquisitions, strategic partnerships, joint ventures, capital commitments, additions or departures of key personnel, sales of common stock and other events or factors, many of which are beyond our control. In addition, the stock market in general, and the market for instant messaging business services in particular, has experienced extreme price and volume fluctuations that have often been unrelated or disproportionate to the operating performance of such companies. These broad market and industry factors may materially adversely affect the market price of the common stock, regardless of our operating performance. - 7 - Table of Contents Consequently, future announcements concerning us or our competitors, litigation, or public concerns as to the commercial value of one or more of our services may cause the market price of our common stock to fluctuate substantially for reasons which may be unrelated to operating results. These fluctuations, as well as general economic, political and market conditions, may have a material adverse effect on the market price of our common stock. Fiscal Year 2008 High Low Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ Fiscal Year 2007 High Low Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ As of May 4, 2010, there were approximately 562 holders of record of our common stock and a total of 111,260,622 shares of common stock outstanding.No dividends have been paid on our common stock to date, and we do not anticipate paying any dividends in the foreseeable future. ITEM 6. SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This report, including the sections entitled “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and “Business,” contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act. We may, in some cases, use words such as “project,” “believe,” “anticipate,” “plan,” “expect,” “estimate,” “intend,” “should,” “would,” “could,” “potentially,” “will,” or “may,” or other words that convey uncertainty of future events or outcomes to identify these forward-looking statements. Forward-looking statements in this report may include statements about: • our ability to obtain licenses to any necessary third-party intellectual property; • our ability to retain and hire necessary employees and appropriately staff our development programs; • our cash requirements; and • our financial performance. There are a number of important factors that could cause actual results to differ materially from the results anticipated by these forward-looking statements. These important factors include those that we discuss in this report under the caption “Risk Factors.” You should read these factors and the other cautionary statements made in this report as being applicable to all related forward-looking statements wherever they appear in this report. If one or more of these factors materialize, or if any underlying assumptions prove incorrect, our actual results, performance or achievements may vary materially from any future results, performance or achievements expressed or implied by these forward-looking statements. We undertake no obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. - 8 - Table of Contents Introduction Management’s Discussion and Analysis (“MD&A”) is intended to facilitate an understanding of our business and results of operations. This MD&A should be read in conjunction with our financial statements and the accompanying notes to the financial statements included elsewhere in this report. MD&A consists of the following sections: • Overview: A summary of our business, financial performance and opportunities • Results of Operations: A discussion of operating results • Liquidity and Capital Resources: An analysis of cash flows, sources and uses of cash, contractual obligations and financial position • Critical Accounting Policies and Procedures: A discussion of critical accounting policies that require the exercise of judgments and estimates • Recent Accounting Pronouncements: A summary of recent accounting pronouncements and the effects on the Company Overview PSI Corporation, doing business as Pantel Systems, Inc. (“PSI” or “the Company”) is a full service kiosk and digital signage company that specializes in the placement and management of self-service kiosks throughout the country.The e-banking kiosks follow a “general store” concept with multiple functions and profit centers. These kiosks come standard with the ability to process money transfers, cash dispensing, debit card dispensing and reloading, as well as bill payment. Management has devoted almost eighteen months to the development of the Company’s two product lines. Deliveries to customers of the first product line recently commenced; the first installations of the second product line occurred during the week of July 7, 2008.Although the sales volume anticipated by the Company will require substantial additional working capital, the Company believes that the leasing of its products can be accomplished with lease financing. Results of Operations The Company earned revenue of $5,723 in the fiscal year ended October 31, 2008, compared to no revenue in the 2007 fiscal year.The Company’s net loss from operations for the 2008 fiscal year was $1,274,475, compared to a net loss of $1,148,182 in the prior fiscal year. Our revenue for the 2008 fiscal year primarily derived from the ATM function of our kiosks.Our lack of any revenue in the 2007 fiscal year was result of the rescission of the Big Fish transaction described herein as well as the Notes to the financial statements. Our significant net losses from operations for both the 2008 and 2007 fiscal years derived from our inability to derive significant revenues while incurring material working capital costs, including costs of development and deploying our kiosks.Additionally, as discussed below in Liquidity and Capital Resources, we have and continue to incur material and significant penalties and expenses as a result of our defaults on a number of promissory notes. Liquidity and Capital Resources Cash Flows Cash used in operations was $1,327,251 for the year ended October 31, 2008 compared to $1,866,362 of cash used in operations for the year ended October 31, 2007. Cash flows from financing activities were $1,661,043 for the year ended October 31, 2008 due primarily to proceeds from long-term debt offset by repayment of long-term debt. In May and June of 2008, we entered into a new series of convertible bridge notes with several unrelated parties totaling $470,000.The convertible bridge notes are due six months from the date of issuance and incur interest at the rate of 10% per annum.The notes are convertible by the holder at any time at a conversion price equal to the per share price of a new issuance.We are currently in default of the convertible bridge notes.In connection with the convertible bridge notes, we also issued warrants to purchase 470,000 shares of our common stock at an exercise price of $.15, and warrants to purchase 470,000 shares of our common stock at an exercise price of $.25. - 9 - Table of Contents As discussed in Note 8 to the financial statements, we are in default of a number of our promissory notes, including, but not limited to, the Round A Notes, the Round B-1 Notes and the Round B-2 Notes (as such terms are defined in Note).We have and continue to accrue material and significant penalties and interest expense as a result of these defaults.There is no guaranty we will ever be able to cure these defaults and repay the notes including interest and penalties.These defaults raise a substantial concern regarding our ability to continue as a going concern. From November 2009 through January 2010, we entered into a series of convertible notes aggregating $419,000.The notes are due one year from the date of issuance and incur interest at the rate of 10% per annum.In connection with the notes, we issued five year warrants to purchase 9,114,286 shares of our common stock at an exercise price of $.05 per share. In March 2009, we obtained interest free advances from two of its officers totaling $40,000. In April 2009, we entered into additional bridge note agreements aggregating $30,000.The convertible bridge note is due six months from the date of issuance and incurs interest at the rate of 10% per annum.The note is convertible by the holder at any time at a conversion price equal to the per share price of a new issuance.We also issued warrants to purchase 30,000 shares of our commons stock at an exercise price of $.15 per share and warrants to purchase 30,000 shares of our common stock at an exercise price of $.25 per share. In December 2008, a note holder converted notes with a total value of $25,000 into 208,333 shares of common stock. In March 2009, warrants to purchase 2,500,000 shares of common stock were exercised in exchange for $125,000. Subsequent to October 31, 2008, the Company repurchased approximately 4 million shares in exchange for approximately 4 million restricted shares.These shares were subsequently resold. Subsequent to October 31, 2008, the Company issued approximately 10 million shares of the Company’s common stock in exchange for services. In April 2010, warrants to purchase 5 million shares of common stock were exercised for $50,000. Subsequent to October 31, 2008, the Company issued approximately 2,700,000 shares of common stock for the payment of interest accrued on its notes payable. In January 2010, the Company issued 5 million shares to an investor pursuant to anti-dilution provisions in the investor’s agreement. Cash and cash equivalents We had cash and cash equivalents of $130,913 as of October 31, 2008. Due to the substantial doubt of our ability to meet our working capital needs, history of losses and current shareholders’ deficit, in their report on the annual financial statements for the year ended October 31, 2008, our independent auditors included an explanatory paragraph regarding concerns about our ability to continue as a going concern. Our financial statements contain additional note disclosures describing the circumstances that lead to this disclosure by our independent auditors. - 10 - Table of Contents Critical Accounting Policies and Procedures and Recent Accounting Pronouncements The Company’s critical accounting policies and procedures and recent accounting pronouncements are set forth in the Notes to our Consolidated Financial Statements set forth in Item 8 hereof. Off-Balance Sheet Arrangements The Company does not have any off-balance sheet arrangements. ITEM7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The following financial statements are filed with this Report: Report of Independent Registered Public Accounting Firm Balance Sheets at October31, 2008 and 2007 Statements of Operations for the years ended October 31, 2008 and 2007 Statements of Shareholders’ Equity for the years ended October 31, 2008 and 2007 Statements of Cash Flows for the years ended October 31, 2008 and 2007 Notes to Financial Statements. - 11 - Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of PSI Corp. We have audited the accompanying balance sheets of PSI Corp. as of October 31, 2008 and 2007 and the related statements of operations, stockholders’ deficit, and cash flows for the years then ended. PSI Corp.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion.In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of PSI Corp. as of October 31, 2008 and 2007, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has incurred significant recurring losses. The realization of a major portion of its assets is dependent upon its ability to meet its future financing needs and the success of its future operations. These factors raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from this uncertainty. Seligson & Giannattasio, LLP White Plains, NY April 20, 2010 - 12 - Table of Contents PSI CORPORATION BALANCE SHEETS OCTOBER 31, OCTOBER 31, ASSETS CURRENT ASSETS Cash $ $ Inventory Other current assets Total current assets Furniture and equipment, net OtherAssets Financing costs, net Total Assets $ $ The accompanying notes are an integral part of these financial statement - 13 - Table of Contents PSI CORPORATION BALANCE SHEETS LIABILITIES AND STOCKHOLDERS’ DEFICIENCY OCTOBER 31, 2008 OCTOBER 31, 2007 CURRENT LIABILITIES Notes payable $ $ Accounts payable Accrued expenses Total current liabilities Long- term debt Total liabilities Stockholders’ Deficiency: Preferred stock, $.001 par value; 5,000,000 shares authorized,none issued and outstanding Common stock, $.001 par value; 300,000,000 shares authorized, 76,068,016 and 76,068,016 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Less:Treasury stock ) ) Total Stockholders’ Deficiency ) ) Total Liabilities and Stockholders’ Deficiency $ $ The accompanying notes are an integral part of these financial statements - 14 - Table of Contents PSI CORPORATION STATEMENTS OF OPERATIONS YEAR ENDED OCTOBER 31, REVENUE $ $ Cost of Goods Sold Gross Profit (loss) ) ADMINISTRATIVE EXPENSES Loss from operations ) ) OTHER INCOME (EXPENSES) Interest, net ) ) Loss on settlements ) Forgiveness of indebtedness Loss on investments ) ) Impairment of fixed assets ) Valuation allowance on inventory ) ) Other income NET LOSS $ ) $ ) Basic and diluted weighted average shares Basic and diluted loss per share $ ) $ ) The accompanying notes are an integral part of these financial statements - 15 - Table of Contents PSI CORPORATION STATEMENTS OF CHANGES IN STOCKHOLDERS’ DEFICIT YEARS ENDED OCTOBER 31, 2 Shares Of Common Stock Common Stock Additional Paid-In Capital Accumulated Deficit Treasury Stock Total Stockholders’ Deficit Balance, November 1, 2006 $ $ $ ) $ ) $ ) Rescission of Big Fish ) ) ) Adjusted Balance, November 1, 2006 ) ) ) Conversion of long-term debt into common stock Return of shares in connection with various litigation ) Issuance of warrants in connection with financing Net Loss ) ) Balance, October 31, 2007 ) ) ) Issuance of warrants in connection with financing Net loss ) ) Balance, October 31, 2008 $ $ $ ) $ ) $ ) These accompanying notes are an integral part of these financial statements. - 16 - Table of Contents PSI CORPORATION STATEMENTS OF CASH FLOWS YEARS ENDED OCTOBER 31, OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to reconcile net loss : Depreciation Forgiveness of indebtedness ) Write down of inventory Issuance of warrants in connection with financing 0 Amortization of debt financing costs 0 Amortization of discount 0 Changes in operating assets and liabilities: Accounts receivable Inventories ) ) Prepaid expenses ) Accounts payable ) Accrued liabilities Net cash flows from operating activities ) ) INVESTING ACTIVITIES Net advances to formerly related parties Debt financing costs ) Purchase of fixed assets ) Net cash flows frominvesting activities ) FINANCING ACTIVITIES Proceeds from long term debt Repayment of long term debt ) ) Net cash flows from financing activities INCREASE (DECREASE) IN CASH ) Cash, beginning of year Cash, end of year $ $ SUPPLEMENTAL DISCLOSURES: Cash paid during the year for interest $ $ The accompanying notes are an integral part of these financial statements - 17 - Table of Contents PSI CORPORATION NOTES TO FINANCIAL STATEMENTS YEARS ENDED OCTOBER 31, 2 1. ORGANIZATION AND GOING CONCERN Organization PSI Corporation (the “Company” was organized under the laws of Nevada in June, 1991.As of December, 2004, the Company was a non-operating public shell corporation.Prior to December 10, 2004, the Company’s operations consisted of administrative costs necessary to maintain the Company and seeking to identify potential operating entities.The Company became an operating entity when such quest resulted in the transaction set forth in the next paragraph. PSI provides interactive customer communications systems and applications that support targeted marketing programs with point-of-purchase (POP) services and information that serve shoppers and distributors. The Company’s multi-functional Pantel kiosks are being installed in supermarket chains throughout the East Coast and Midwest and combine multiple POP services such as in-store product advertising and on-demand coupons, as well as redeeming text-messaged and loyalty-card coupons. Going Concern The Company’s consolidated financial statements have been prepared on the assumption that the Company will continue as a going concern, which contemplates the continuation of operations, the realization of assets and the liquidation of liabilities in the ordinary course of business, and do not reflect any adjustments that might result from the Company being unable to continue as a going concern.At October 31, 2008, the Company had total assets of $809,645 and liabilities of $4,541,638.Management has indicated that it is cognizant of the need to raise additional capital not only to meet its financial obligations but also to expand the business.These factors cumulatively indicate that there is substantial doubt about the Company’s ability to continue as a going concern.The accompanying financial statements do not include any adjustments that might be necessary should the Company be unable to continue as a going concern. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Accounting Principles.The financial statements and accompanying notes are prepared in accordance with accounting principles generally accepted in the United States. Cash and Cash Equivalents.PSI considers all highly liquid interest-earning investments with a maturity of three months or less at the date of purchase to be cash equivalents.The fair value of these investments will approximate their carrying value.In general, investments with original maturities of greater than three months and remaining maturities of less than one year will be classified as short-term investments.Investments with maturities beyond one year may be classified as short-term based on their highly liquid nature and because such marketable securities represent the investment of cash that is available for current operations.All cash equivalents and short-term investments are classified as available for current operations.All cash equivalents and short-term investments are classified as available for sale and are recorded at market value using the specific identification method. Equity and other investments may include both debt and equity instruments.Debt securities and publicly traded equity securities will be classified as available for sale and will be recorded at market using the specific identification method.All other investments, excluding those accounted for using the equity method, will be recorded at cost. - 18 - Table of Contents PSI CORPORATION NOTES TO FINANCIAL STATEMENTS YEARS ENDED OCTOBER 31, 2 Fair Value. The carrying amounts of cash and cash equivalents, trade receivables, accounts payable, notes payable and accrued liabilities approximate fair value because of the short maturity of these instruments. Income Taxes.The Company had deferred tax assets of approximately $3,935,000 as of October 31, 2008, primarily related to net operating loss carryforwards (“NOL”), which have yet to be utilized.The utilization of these losses, if available, to reduce the future income taxes, will depend upon the generation of sufficient taxable income prior to the expiration of the NOL.Therefore, at October 31, 2008, the Company established a 100% valuation allowance against the deferred tax assets as the likelihood of recognizing this benefit cannot be certain.The net operating losses will expire in various years through 2028. Inventories.Inventories are stated at the lower of cost or market, using the average cost method.Cost includes materials, labor, and manufacturing overhead related to the purchase and production ofinventories.PSI will regularly review inventory quantities on hand, future purchase commitments with its suppliers, and the estimated utility of its inventory.During the year ended October 31, 2008, the Company reduced its inventories by $240,662. Loss per Common Share.Basic EPS includes no dilution and is computed by dividing the income (loss) available to common stockholders by the weighted-average number of common shares outstanding for the period.Diluted EPS reflects the potential dilution of securities that could share in the income (loss) of the Company.Total potentially dilutive shares outstanding at October 31, 2008 and 2007 totaled $32,372,014 and $27,205,087. Product Warranty.PSI provides for the estimated costs of hardware and software warranties at the time the related revenue is recognized.For hardware warranty, PSI estimates the costs based on historical and projected project failure rates, historical and projected repair costs, and knowledge of specific product failures (if any).The specific hardware warranty terms and conditions vary depending upon the product sold and country in which PSI will do business, but generally include technical support, parts, and labor over a period generally ranging from 90 days to three years.For software, PSI estimates the costs to provide bug fixes, such as security patches, over the estimated life of the software.PSI will regularly reevaluate its estimates to assess the adequacy of the recorded warranty liabilities and adjust the amounts as necessary. Property and Equipment.Property and equipment are stated at cost and depreciated using the straight-line method over the estimated life of the asset of 5 years. Revenue Recognition. Revenue is recognized when persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable, and collectibility is probable. In the event PSI should enter into contracts where it is obligated to deliver multiple products and/or services, total revenue will be generally allocated among the products based upon the sale price of each product when sold separately. The Company may also license or lease its products (rather than effect outright sales of the same). Revenues derived from licenses or leases will be treated as subscriptions, with billings recorded as unearned revenue and recognized as revenue ratably over the billing coverage period. PSI’s potential multiple year licensing/lease transactions may include the right to receive future updated improvements to its product line. Some multi-year licensing/lease arrangements may include a perpetual license for current products combined with rights to receive future improved/updated versions of such products. Online advertising revenue derived from the kiosks and signage products are and will be recognized as advertisements are displayed. Costs related to PSI’s product line are recognized when the related revenue is recognized. - 19 - Table of Contents PSI CORPORATION NOTES TO FINANCIAL STATEMENTS YEARS ENDED OCTOBER 31, 2 Advertising. The Company expenses all advertising expenditures as incurred. The Company's advertising expenses were $26,345 and $7,000 for the years ended October 31, 2008 and 2007, respectively. Debt financing costs.Debt financing costs are the costs incurred relating to the notes payable.The costs are amortized over the term of the related indebtedness. Use of Estimates and Assumptions.The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates. Recently Issued Accounting Standards In June2009, the FASB issued guidance under ASC Topic 105 Generally Accepted Accounting Principles as it relates to the FASB’s accounting standards codification.This standard replaces previously established guidance, and establishes only two levels of U.S. generally accepted accounting principles (“GAAP”), authoritative and non-authoritative. The FASB Accounting Standards Codification (the “Codification”) will become the source of authoritative, nongovernmental GAAP, except for rules and interpretive releases of the Securities and Exchange Commission (“SEC”), which are sources of authoritative GAAP for SEC registrants. All other non-grandfathered, non-SEC accounting literature not included in the Codification will become non-authoritative. This standard is effective for financial statements for interim or annual reporting periods ending after September15, 2009. The Company began to use the new guidelines and numbering system prescribed by the Codification when referring to GAAP in the third quarter of 2009. As the Codification was not intended to change or alter existing GAAP, it will not have any impact on the Company’s consolidated financial statements. In October 2009, the FASB issued ASU No. 2009-13, “Revenue Recognition (Topic 605) – Multiple Deliverable Revenue Arrangements.” ASU No. 2009-13 eliminates the residual method of allocation and requires that arrangement consideration be allocated at the inception of the arrangement to all deliverables using the relative selling price method and expands the disclosures related to multiple deliverable revenue arrangements. ASU No. 2009-13 is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010, with earlier adoption permitted. The adoption of ASU No. 2009-13 is not expected to have a material impact on the Company’s results of operations or financial position. In September 2009, the FASB also ratified authoritative accounting guidance requiring the sales of all tangible products containing both software and non-software components that function together to deliver the product’s essential functionality to be excluded from the scope of the software revenue guidance. The Company adopted the guidance on a prospective basis during the three months ended September 27, 2009 effective for all periods in 2009. Prior to the adoption of this guidance, the Company assessed all software items included in the Company’s product offerings to be incidental to the product itself and, therefore, excluded all sales from the scope of the related software revenue guidance. As a result, the adoption of this guidance had no impact on the Company’s consolidated financial statements. - 20 - Table of Contents PSI CORPORATION NOTES TO FINANCIAL STATEMENTS YEARS ENDED OCTOBER 31, 2 3. FURNITURE AND EQUIPMENT Furniture and equipment consists of the following: October 31, Digital displays $ $ Less: accumulated amortization $ $ Depreciation expense for the year ended October 31, 2008 and 2007 totaled $34,141 and $, respectively. 4. INVENTORIES Inventories consist of the following: October 31, Raw materials $ $ Finished goods $ $ 5. STOCKHOLDERS’ EQUITY Warrants Warrant transactions for the years ended October 31, 2008 and 2007 are as follows: Number of Warrants Weighted Average Exercise Price Outstanding, November1, 2006 $ Granted Exercised Expired Outstanding, October31, 2007 $ Granted Exercised Expired Outstanding, October 31, 2008 Exercisable warrants: October31, 2008 $ - 21 - Table of Contents PSI CORPORATION NOTES TO FINANCIAL STATEMENTS YEARS ENDED OCTOBER 31, 2 6. ACQUISITIONS A) Failed Acquisition of Ignition Media Group, LLC.As previously reported in a Form 8-K filing dated August 25, 2006, a wholly-owned subsidiary of FC entered into an Asset Purchase Agreement (“ASP”), dated August 22, 2006, to acquire substantially all of the assets of Ignition Media Group, LLC (“IMG”), a Pennsylvania limited liability company.The Registrant was not a signatory to such ASP.The wholly-owned subsidiary of the Registrant agreed to purchase the assets of IMG for $1,000,000 in cash and an aggregate of 6,818,182 shares of the parent Registrant’s Common Stock.The $1,000,000 was to have been paid in twelve equal monthly installments of $83,333.33 each.The initial installment payment was made at closing.The 6,818,182 shares of the Registrant’s Common Stock were represented as having an agreed aggregate value of $1,500,000.Thus, the aggregate consideration to be paid by the subsidiary for the assets of IMG amounted to $2,500,000 plus the assumption of $180,000 in debt. As reported in a Form 8-K filing dated November 13, 2007, the Registrant and IMG entered into a Settlement Agreement and Release (“SAR”) dated November 9, 2007.Such SAR resolved all issues involved in a February 1, 2007, lawsuit initiated by IMG against the subsidiary and counterclaims interposed by the Registrant on May 14, 2007.The Registrant was not named as a party defendant in the action initiated by IMG.However, then counsel for the Registrant named the Registrant as the plaintiff in the counterclaim interposed in the action initiated by IMG.The SAR obligated IMG to return to the Registrant for cancellation an aggregate of 3,318,182 shares of the initial 6,818,182 shares issued to IMG pursuant to the ASP.The SAR acknowledged that the Registrant was not then current in its required 1934 Act filings and that, therefore, Rule 144 was not applicable to the remaining 3,318,182 shares.The SAR also obligated the Registrant to pay to IMG the additional sum of $100,000, which is reflected as loss on investments. On June 13, 2008, Henry C. Lo, the former Chief Financial Officer of Friendlyway Corporation, completed his obligations pursuant to a settlement agreement executed in November, 2007, that terminated litigation instituted by the Registrant against him.Mr. Lo delivered to the Registrant 700,000 shares of Registrant’s Common Stock and $20,000 in cash.The settlement agreement did not purport to extinguish any claims by the Registrant arising out of the FWI transaction and the resolution thereof.See Note 6 (“Acquisitions”). B) Failed Acquisition of Big Fish Marketing.As previously disclosed, on August 7, 2006, the Company acquired substantially all of the assets of Big Fish Marketing Group, Inc, a Colorado corporation (“Big Fish”) pursuant to an Agreement and Plan of Reorganization (the “Purchase Agreement”) effective July 26, 2006. In consideration for the Purchase Agreement, the Company paid to Big Fish $150,000 (the “Cash Consideration”) in cash and delivered 4,952,380 shares of the Company’s common stock (having an agreed-upon aggregate value of $1,350,000). The purchased assets consisted of all of the assets used by Big Fish including but not limited to quotes, customer lists, accounts receivable, contracts, office furnishings, trademarks and other registered marks, all deposits including cash on hand, all intellectual property, domain names and rights owned by Big Fish against third parties.During the year ended October 31, 2008, the Company determined that there was a material failure to satisfy the closing conditions, in addition to the Purchase Agreement having been executed by a party not having the power to do so.As a result, the transaction has been rescinded, removing all transactions and operations of Big Fish Marketing from the Company’s books and records. 7. LITIGATION A) On April 27, 2007, FWAG, a German corporation that had received 6,000,000 of the aggregate of 18,000,000 shares issued by the Company effective December 10, 2004, in exchange for 100% of the capital stock of friendlyway, Inc. (“FWI”), sued the Company in California Superior Court in response to the Company’s attempted cancellation of the shares received by FWAG.The Company then instituted a separate action in California Federal District Court (No. C 07 02869 SBA) on June 1, 2007, against FWAG in which the Company alleged that it was fraudulently induced to acquire FWI and to issue 18,000,000 shares of its Common Stock in exchange therefore.The Company sought rescission of the FWI transaction and, to prevent irreparable harm, moved on June 5, 2007, for a temporary restraining order to attempt to preserve the status quo.(The named defendants in the Federal action were believed to own an aggregate of 15,576,000 of the 18,000,000 shares.) - 22 - Table of Contents PSI CORPORATION NOTES TO FINANCIAL STATEMENTS YEARS ENDED OCTOBER 31, 2 The law is settled that a party seeking a temporary restraining order must demonstrate either (a) the combination of probable success on the merits or (b) serious issues being raised and the balance of hardships being in favor of the movant.The Court ruled that the Company failed to show a likelihood of success on the Merits, that the securities fraud and breach of contract claims were time-barred, and that its allegations of fraud were precatory and, therefore, unsupported. Subsequently, the Company was constrained to execute settlement agreements with each of the four named defendants.Such settlements resolved the litigation instituted both by AG and by the Company.Each such settlement agreement differed in content and result and in the disposition of the shares of Common Stock in issue.In sum, the settlements resulted in the net cancellation of 4,401,906 shares of Common Stock and the release of AG claims to an additional 18 million shares thereof.The Company believes it to be significant that its then counsel did not raise the issues of (a) failure to deliver consideration by the shareholders of FWI and (b) damages sustained by the Company as the proximate cause of all AG-appointed Company directors resigning in December, 2006, resulting in only one director of the Company remaining and that such one director initiated the transaction that resulted in the dissipation of Company assets, the decline in the Company’s stock price, and the necessity that present management (from January, 2007) be compelled to effect a reorganization of the Company. B) Additional litigation matters are discussed in Note 6 (Acquisitions). 8. DEBT Round A Secured Term Loans In August 2006, the Company entered into secured term notes (“Round A Notes”) with several unrelated parties totaling $282,500.The Round A Notes were due on February 18, 2009 and incurred an interest rate of the greater of 12% per annum or the prime interest rate plus 4%.Among other provisions, the Round A Notes provided for monthly repayments of principal and interest over a 28 month period commencing in October 2006.The Company failed to make the required payments at that time.Pursuant to the default provisions of the note, the Company incurred a 25% default penalty payment of the then outstanding balance.The Company recorded a $43,750 penalty during the year ended October 31, 2006 which it reflected as additional interest expense. In connection with the Round A Notes, the Company also issued warrants to purchase 4,900,000 shares of the Company’s common stock at an exercise price of $.01.The warrants may be exercisable at any time for a period of 7 years.In connection with the issuance of the warrants, the Company has reflected a value for the warrants of $96,023.The fair value of the warrant grant was estimated on the date of the grant using the Black-Scholes option-pricing model with the following weighted average assumptions: expected volatility of 15%, risk free interest rate of 4.86%; and expected lives of 5 years. The warrants meet the requirements to be classified as equity.The value of the warrants was reflected as additional interest and expensed on the date of issuance. In August 2007, the Company entered into exchange agreements with the holders of the Round A Notes whereby the notes were converted into 2,280,500 shares of the Company’s common stock. Round B-1 Convertible Term Loans In July 2006, the Company entered into convertible term notes (“Round B-1 Notes”) with several unrelated parties totaling $830,000.The Round B-1 Notes were due on January 19, 2009 and incurred an interest rate of 14% per annum.Among other provisions, the Round B-1 Notes provided for monthly repayments of principal and interest over a 28 month period commencing in October 2006.The Company failed to make the required payments at that time.Pursuant to the default provisions of the note, the Company incurred a 25% default penalty payment of the then outstanding balance.The Company recorded a $207,500 penalty during the year ended October 31, 2006 which it reflected as additional interest expense. In connection with the Round B-1 Notes, the Company also issued warrants to purchase 1,976,191 shares of the Company’s common stock at an exercise price of $.19.The warrants may be exercisable at any time for a period of 5 years.In connection with the issuance of the warrants, the Company has reflected a value for the warrants of $41,912.The fair value of the warrant grant was estimated on the date of the grant using the Black-Scholes option- - 23 - Table of Contents PSI CORPORATION NOTES TO FINANCIAL STATEMENTS YEARS ENDED OCTOBER 31, 2 pricing model with the following weighted average assumptions: expected volatility of 15%, risk free interest rate of 5.06%; and expected lives of 2.5 years. The warrants meet the requirements to be classified as equity.The value of the warrants was reflected as additional interest and expensed on the date of issuance. In August 2007, the Company entered into exchange agreements with the holders of the Round B-1 Notes whereby the notes were converted into 8,300,000 shares of the Company’s common stock.In addition, the warrants were exchanged for new warrants to purchase 1,976,191 shares of the Company’s common stock which may be exercised at any time over a 5 year period at an exercise price of $.19 per share.No additional expense was recorded for these warrants as the additional cost was not material. Round B-2 Convertible Term Loans In October 2006, the Company entered into convertible term notes (“Round B-2 Notes”) with several unrelated parties totaling approximately $960,000.The Round B-2 Notes were due on November 11, 2009 and incurred an interest rate of 14% per annum.Among other provisions, the Round B-2 Notes provided for monthly repayments of principal and interest over a 28 month period commencing in December 2006.The Company failed to make the required payments at that time.Pursuant to the default provisions of the note, the Company incurred a 25% default penalty payment of the then outstanding balance.The Company recorded a $240,000 penalty during the year ended October 31, 2007 which it reflected as additional interest expense. In connection with the Round B-2 Notes, the Company also issued warrants to purchase 2,047,634 shares of the Company’s common stock at an exercise price of $.19.The warrants may be exercisable at any time for a period of 5 years.In connection with the issuance of the warrants, the Company has not reflected a value for the warrants as the value was not material.The fair value of the warrant grant was estimated on the date of the grant using the Black-Scholes option-pricing model with the following weighted average assumptions: expected volatility of 15%, risk free interest rate of 5.06%; and expected lives of 2.5 years. In August 2007, the Company entered into exchange agreements with the holders of the Round B-1 Notes whereby the notes were converted into 9,599,980 shares of the Company’s common stock.In addition, the warrants were exchanged for new warrants to purchase 2,047,634 shares of the Company’s common stock which may be exercised at any time over a 5 year period at an exercise price of $.19 per share.No additional expense was recorded for these warrants as the additional cost was not material. Bridge Loans In February and March 2007, the Company entered into notes (“Bridge Notes”) with several unrelated parties totaling approximately $325,000.The Bridge Notes were due on November 11, 2009 and incurred an interest rate of 12% per annum. In August 2007, the Company entered into exchange agreements with the holders of 300,000 of the Bridge Notes whereby the notes were converted into 3,000,000 shares of the Company’s common stock.The remaining $25,000 remains outstanding at October 31, 2008. In May and June of 2008, the Company entered into a new series of Bridge Notes with several unrelated parties totaling $470,000.The Bridge Notes are due six months from the date of issuance and incur interest at the rate of 10% per annum.The notes are convertible by the holder at any time at a conversion price equal to the per share price of a new issuance. In connection with the Bridge Notes, the Company also issued warrants to purchase 470,000 shares of the Company’s common stock at an exercise price of $.15, and warrants to purchase 470,000 shares of the Company’s common stock at an exercise price of $.25.The warrants may be exercisable at any time for a period of 5 years.In connection with the issuance of the warrants, the Company has reflected a value for the warrants totaling $47,112.The fair value of the warrant grant was estimated on the date of the grant using the Black-Scholes option-pricing model with the following weighted average assumptions: expected volatility of 15%, risk free interest rate of 4.86%; and expected lives of 5 years. - 24 - Table of Contents PSI CORPORATION NOTES TO FINANCIAL STATEMENTS YEARS ENDED OCTOBER 31, 2 Round D Loans Commencing May through October 2007, the Company entered into notes (“Round D Notes”) with several unrelated parties totaling approximately $2,766,000.The Round D Notes incur interest at rates ranging from 12% to 14% per annum, payable semi-annually and are due 3 years from the date of issuance. In connection with the Round D Notes, the Company also issued warrants to purchase 7,221,500 shares of the Company’s common stock at an exercise price of $.15.The warrants may be exercisable at any time for a period of 5 years.In connection with the issuance of the warrants, the Company has reflected a value for the warrants totaling $549,011.The fair value of the warrant grant was estimated on the date of the grant using the Black-Scholes option-pricing model with the following weighted average assumptions: expected volatility of 15%, risk free interest rate of 3.57%; and expected lives of 5 years. Shelter Island Opportunity Fund Notes In August 2006, the Company entered into a note agreement for the payment of consulting fees to an unrelated party totaling $98,770.The note is due on October 31, 2008 with 11 monthly payments commencing on January 31, 2007 and incurs interest at the rate of 12.25% per annum.Interest on the notes were payable on a monthly basis commencing November 30, 2007.Although the Company did not make the monthly payments as prescribed by the loan agreement, all accrued interest had been paid through October 31, 2008. Miller Financial Network Note In June 2006, the Company entered into a note agreement with an unrelated party totaling $100,000.The note incurred interest at the rate of 10% per annum.In January 2007, the Company was notified that the note was in default and the holder had elected to accelerate the note.The Company has been making payments monthly payments towards the interest, legal costs and principal on the note.At October 31, 2008, there was $41,268 in principal remaining on the note. 9. COMMITMENTS Operating Leases The Company leases office space and equipment under a non-cancelable operating lease agreement expiring in November 2012. The minimum rental commitments under noncancelable operating leases that have remaining noncancelable lease terms in excess of one year at October 31, 2008 are as follows: Years Ending October31 Future MinimumLease Payments $ Total $ Total rent expense for these operating leases was approximately $98,713 and $67,441 for the years ended October 31, 2009 and 2008, respectively. - 25 - Table of Contents PSI CORPORATION NOTES TO FINANCIAL STATEMENTS YEARS ENDED OCTOBER 31, 2 INCOME TAXES The Company has not filed federal or state tax returns for the years ended October 31, 2006, 2007 and 2008.The Company did not believe it owes material federal or state taxes for these fiscal years as a result of its operating losses.At October 31, 2008, the Company had an operating loss carry forward of approximately $8,750,100 for federal tax purposes state tax purposes, which expire through 2028. Deferred taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes, and operating losses and tax credit carryforwards. The significant components of net deferred income tax assets for the Company are: October 31, Deferred tax assets: Net operating loss carryforward $ $ Accrued expenses not currently deductible Inventory reserve Deferred tax assets before valuation Valuation allowance (3,935,093 ) (2,983,131 ) Net deferred income tax assets $
